DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
The currently pending claims in the present application are claims 1-20 as they appear in the Response filed on 12 August 2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. App. Pub. No. 2015/0339604 A1 to Alikhan et al. (“Alikhan”) in view of U.S. Pat. App. Pub. No. 2014/0279307 A1 to Kuster et al. (“Kuster”), further in view of U.S. Pat. App. Pub. No. 2019/0156256 A1 to Argyros et al. (“Argyros”), and further in view of U.S. Pat. App. Pub. No. 2005/0075921 A1 to Hayes-Roth (“Hayes-Roth”).
Regarding claim 1, Alikhan teaches the following limitations:
“A method, comprising: receiving, by a device, historical risk data identifying historical risks associated with entities.” Alikhan teaches, in its title, a method and application for business initiative performance management. Alikhan teaches, in para. [0076]: “The system consists of a 1) data layer 200, for sourcing and organizing information on the risk factors, deal descriptors, conditional impacts, and mitigations, 2) an analytics layer 202, to learn patterns of performance from historical initiatives and apply the learned patterns to predict risks that may arise in new initiatives and their expected impacts, and 3) a user-interaction layer 204, to provide individual and portfolio views of initiatives, as well as to capture input from users about new initiatives, observed impacts, and mitigation actions. FIG. 8 shows a sketch of an example system architecture built specifically to manage initiatives.” With respect to the “Mitigation Actions” and “Quarterly Initiative Performance” shown in FIG. 8, Alikhan teaches, in para. [0093]: “For the hierarchical taxonomy of the performance factors, each deeper layer is a sub-layer of a performance factor of the higher layer. As noted above, initially to help establish the hierarchical taxonomy anticipated performance factors are identified (such as risks) and may be leveraged based upon prior experience. The performance factors may be assigned to one or more teams of people to 
“Receiving, by the device, historical compliance data identifying historical compliance actions performed by the entities.” See paras. [0076] and [0093] of Alikhan from the immediately preceding bullet point. The receiving of inputs by the data management layer of the system in Alikhan reads on the claimed “receiving, by a device.” The quarterly-tracked mitigation actions in Alikhan read on the claimed “historical compliance data identifying historical compliance actions,” and the parties involved in executing initiatives read on the claimed “entities.” Additionally or alternatively, any of the performance events occurring during the initiatives that complies with an objective (e.g., by servicing a customer) reads on the claimed “compliance actions.”
“Selecting, by the device, one or more data pre-processing techniques, from a set of data pre-processing techniques, based on at least one of: a type associated with the historical risk data, a type associated with the historical compliance data, a source of the historical risk data, a source of the historical compliance data, a format of the historical risk data, or a format of the historical compliance data.” Alikhan teaches, in para. [0049]: “An initial taxonomy may be created for categorizing business initiative risks through manual examination of status reports from a set of historical initiatives, and also discussions that are 
“Pre-processing, by the device and using the selected one or more data pre-processing techniques, the historical risk data and the historical compliance data to convert the historical risk data and the historical compliance data into a predetermined format.” See paras. [0049] and [0077] of Alikhan from the immediately preceding bullet point. Execution of the extract function by the system in Alikhan reads on the claimed “pre-processing, by the device and using the selected one or more data pre-processing techniques.” The quarterly-tracked performance events for initiatives (including, e.g., risks and mitigation actions) in Alikhan (see FIG. 8 and paras. [0076] and [0093]) read on the claimed “historical risk data” and “historical compliance data,” respectively. The conversion of input data into extracted data, via the extract function of Alikhan, reads on the claimed “convert the historical risk data and the historical compliance data into a predetermined format,” with whatever format the extract function is designed to provide reading on the claimed “predetermined format.” Alternatively, the extract, transform, and load functions taught in para. [0077] of Alikhan read on the claimed “pre-processing” features.
“Performing, by the device and after conversion of the historical risk data and the historical compliance data into the predetermined format,” “processing on the historical risk data and the historical compliance data.” Alikhan teaches, in para. [0077]: “From FIG. 8, we see that the data management layer 200 provides connectivity to the data sources supporting the risk management approach, and performs extract, transform, and load (ETL) functions to integrate data pulled from disparate data sources into a single source of truth. In other words, it validates, consolidates, and interconnects the information so that each data element is fully verifiable and consistent. For our application, data tables were carefully designed to build flexibility into the data layer and allow modifications 
“Training, by the device and based on a result of the natural language processing, a machine learning model with the historical risk data and the historical compliance data to generate a structured” “model.” Alikhan teaches, in para. [0062]: “For new initiatives, the structured data collected for completed or on-going projects is used to train predictive models to differentiate between initiatives and instances of risk occurrence based on initiative descriptors.” Alikhan teaches, in para. [0064]: “A key part of the new approach is using data collected over time to identify patterns of risks arising for initiatives having particular characteristics and estimating the impact that these risks will have on the initiative, in terms of deviation from the initiative target.” Alikhan teaches, in para. [0067], with respect to the likelihood model: “There are several techniques for addressing classification problems, such as decision-tree classifier, nearest-neighbor classifier, Bayesian classifier, Artificial Neural Networks, support vector machines and regression-based classification.” Alikhan teaches, in para. [0082]: “Training 216 analytic model based on available data.” The predictive models in Alikhan, with their inclusion of Artificial Neural Networks, read on the claimed “machine learning model,” and the resulting trained forms of those models in Alikhan read on the claimed “structured” “model.”
“Receiving, by the device, entity risk data identifying new and existing risks associated with an entity.” Alikhan teaches, in para. [0076]: “As part of risk management methodology, we have developed a system for use by the business initiative teams, enabling them to manage the end-to-end lifecycle of the process. The system consists of a 1) data layer 200, for sourcing and organizing information on the risk factors, deal descriptors, conditional impacts, and mitigations, 2) an analytics layer 202, to learn patterns of performance from historical initiatives and apply the learned patterns to predict risks that may arise in new initiatives and their expected impacts, and 3) a user-interaction layer 204, to provide individual and portfolio views of initiatives, as well as to capture input from users about new initiatives, observed impacts, and mitigation actions.” Alikhan teaches, in para. [0078]: “Features as described herein may be used with a systematic collection and analysis of data pertaining to initiative performance, including actions taken to control on-going performance, may be critical to enable more quantitative, fact-based and pro-active management of business initiatives. Referring also to FIG. 9, a method may be provided comprising the steps” outlined in subsequent paragraphs. Such steps of Alikhan including, as outlined in para. [0079]: “Defining 210 performance factor taxonomy for business initiatives. This allows risks to be managed at different levels of detail in the hierarchy;” in para. [0080]: “Recording 212 factors impacting historical or in-flight business initiatives;” and in para. [0081]: “Recording 214 impact of performance issues on initiative performance target(s) for historical and in-flight initiatives and update. This uses a combination of prior assumptions and expert human input to apportion the observed total impact across Positive and Negative performance-factors, using a linear-additive breakdown.” The collection of data by the system in Alikhan reads on the claimed “receiving, by the device,” the data involving 
“Receiving, by the device, entity compliance data identifying new and existing compliance actions performed by the entity.” See the passages from paras. [0078]-[0081] of Alikhan from the immediately preceding bullet point. The collection of data by the system in Alikhan reads on the claimed “receiving, by the device,” the data involving performance events (e.g., ones with potentially positive impacts, like mitigation actions) for new and in-flight business initiatives in Alikhan reads on the claimed “entity risk data identifying new and existing compliance actions,” and the executing of the business initiative in Alikhan reads on the claimed “performed by the entity.”
“Processing, by the device, the entity risk data and the entity compliance data, with the structured” “model, to determine risk and compliance insights for the entity.” Alikhan teaches, in para. [0083]: “Build a predictive model (decision-tree model for example) to predict Likelihood of Performance-factors, as a function of deal-signature (or initiative signature);” in para. [0084]: “Build a linear model to estimate the conditional impact attributable to each performance-factor, respecting polarity (positive and negative signs);” in para. [0085]: “Combine the two models to predict expected net impact at the level of a new initiative, by summing over the product of probability and conditional impact of each positive and negative factor;” in para. [0086]: “For a new initiative, using 218 analytic model to predict performance issues and their impact;” and in para. [0087]: “Analyzing 220 new initiative in terms of predicted performance issues, predicted 
“Wherein the risk and compliance insights include one or more of: an insight associated with data quality issues associated with the entity risk data or the entity compliance data, an insight associated with a key performance indicator, an insight associated with a compliance issue, an insight associated with a regulatory issue, an insight associated with an operational risk, an insight associated with a compliance risk, or an insight associated with a qualification of controls.” Alikhan teaches, in para. [0087]: “Analyzing 220 new initiative in terms of predicted performance issues, predicted performance impacts, and predicted portfolio performance.” The prediction data in Alikhan reads on the claimed “risk and compliance insights,” including at least the claimed “insight associated with a key performance indicator.”
“Performing, by the device, one or more actions based on the risk and compliance insights for the entity.” See the immediately preceding bullet point and para. [0087] of Alikhan for an explanation of how Alikhan teaches the claimed “risk and compliance insights.” Alikhan teaches, in para. [0088]: “Identifying and prioritizing 222 potential mitigation actions to address predicted performance issues.” The identifying and prioritizing of mitigation actions by the 
“Wherein performing the one or more actions comprises: retraining the structured semantic model based on the risk and compliance insights, and determining a proactive data quality management plan for the entity based on the risk and compliance insights.” Alikhan teaches, in para. [0041], “Predictive modeling may be used to estimate the likelihood and impact of potential performance factors that an initiative may encounter, based on correlation of the initiative ‘fingerprint’ to historically observed performance events. The analysis results may be made available to project managers and contributors via a web-based portal. Additionally, observed factors, and their relative impact on any gap observed between the actual and target performance metrics, may be captured periodically from subject matter experts (SMEs) and used to continuously improve the performance factor likelihood and impact models.” Alikhan teaches, in para. [0054], “An initial taxonomy can continue to be refined over time to reflect new and changing categories of risk factors, as long as the historical data set of observations is mapped onto the updated taxonomy.” Alikhan teaches, in para. [0060], “Risk status is included in reporting and is tracked over time. That is, on a regular basis, previously reported risks are reviewed by relevant stake holders--which risks are resolved and how, which risks remain influential and what has been/could be done to address the risks. As a result, best practices and lessons learned for addressing specific risks are systematically culled, providing various business benefits such as guiding mitigation planning. Additionally, the impact that any given risk factor exerts on a corresponding project performance metric is elicited each time period from subject matter experts, such as a delivery project executive in the case of client delivery projects. This step provides the data 

“Wherein pre-processing the historical risk data and the historical compliance data comprises: detecting corrupt records from the historical risk data and the historical compliance data.” As explained above, Alikhan teaches elements that read on the claimed “pre-processing the historical risk data and the historical compliance data.” Kuster teaches, in para. [0017], “a backend system and/or a third party system may, in processing the received branch data, cleanse the data to detect and correct or remove corrupt, incomplete, inaccurate, and/or irrelevant data.” The detecting of corrupt data in Kuster reads on the claimed “detecting corrupt records,” wherein Alikhan teaches performing such a step in relation to “the historical risk data and the historical compliance data.”
Kuster teaches data processing and reporting (see para. [0003]), similar to the claimed invention and to Alikhan. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the data processing of Alikhan, to include the cleansing and related acts of Kuster, to ensure the data used is complete, accurate, and relevant, as taught by Kuster (see para. [0017]).
Argyros teaches limitations below of claim 1 that do not appear to be explicitly taught in their entirety by the combination of Alikhan and Kuster:
The claimed “processing” includes “natural language processing.” Argyros teaches, in para. [0025]: “An embodiment performs a natural language processing (NLP) algorithm to extract risk identifiers from the previous risk assessment reports. In other words, NLP algorithms may transform natural language statements contained in previous risk assessment reports into structured facts. For example, a computer may parse a body of text, sometimes referred to as a `corpus` or `text corpus`, and use NLP algorithms to extract risk 
Argyros teaches, in its abstract, determining features involving risk from text, similar to the claimed invention and to the combination of Alikhan and Kuster. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have included natural language processing, as taught by Argyros, as part of the input data processing of the combination of Alikhan and Kuster when, for example, processing input data in the form of existing reports in Alikhan. Doing so would have been obvious “To facilitate review of the operational and all other types of risk, illustrative embodiments recognize that an organization may use a risk assessment software which may solicit risk information from a business unit about a process subject to a risk and communicate the risk information to a risk management system via a network,” as taught by Argyros (see para. [0017]).
Hayes-Roth teaches limitations below of claim 1 that do not appear to be explicitly taught in their entirety by the combination of Alikhan, Kuster, and Argyros:
The claimed “structured” “model” includes a “structured semantic model.” To the extent that the predictive models in the combination of Alikhan, Kuster, and Argyros (see Alikhan, paras. [0062], [0064], and [0067]) do not read on the claimed “structured semantic model,” Hayes-Roth teaches, in para. [0083]: that “Preferably, other types of information can also be exchanged between the world model and the prosumer. In the case of land-based traffic management, other relevant examples would include: estimated delays in arrival of mass transit vehicles reflecting both earlier deviations from schedule and current traffic flow rates; obstacles or other impediments negatively affecting relevant route segments; surprising opportunities arising from reduced traffic flows or other unusual ameliorations; current or forecast weather expected to have impacts on 
Hayes-Roth teaches, in its abstract, an open community model for information exchange enables individuals to plan and attain superior outcomes in a dynamic environment, similar to the claimed invention and to the combination of Alikhan, Kuster, and Argyros. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have used the semantic model taught by Hayes-Roth, in or as one or more of the models taught by the combination of Alikhan, Kuster, and Argyros, so that “new types of information can be added whenever new types of goals or objectives arise or whenever new or improved information sources relevant to existing goals are created,” as taught by Hayes-Roth (see para. [0083]).
Regarding claim 2, the combination of Alikhan, Kuster, Argyros, and Hayes-Roth teaches the following limitations:
“The method of claim 1, wherein performing the one or more actions comprises one or more of: providing, for display, data identifying the risk and compliance insights; determining operational risk and reporting analytics for the entity based on the risk and compliance insights; or determining predictions for proactive responses to the risks based on the risk and compliance insights.” Alikhan teaches, in para. [0116], “providing the modeled performance factors in a report to a user, where the report identifies the negative performance factors, and identifies the positive performance factors which may be used to at least partially offset the negative performance factors.” Providing the report in Alikhan reads on 
Regarding claim 3, the combination of Alikhan, Kuster, Argyros, and Hayes-Roth teaches the following limitations:
“The method of claim 1, wherein performing the one or more actions comprises one or more of: determining an integrated action management plan for the entity based on the risk and compliance insights; or causing, based on the risk and compliance insights, a particular compliance action to be performed to address a particular risk.” Alikhan teaches “identifying and prioritizing 222 potential mitigation actions to address predicted performance issues” (see para. 0088). The identifying and prioritizing of actions in Alikhan reads on the claimed “determining an integrated action management plan for the entity based on the risk and compliance insights” and/or “causing, based on the risk and compliance insights, a particular compliance action to be performed to address a particular risk.”
Regarding claim 4, the combination of Alikhan, Kuster, Argyros, and Hayes-Roth teaches the following limitations:
“The method of claim 1, wherein the historical risks associated with the entities include one or more of: historical hazard risks associated with the entities, historical injury risks associated with the entities, historical theft risks associated with the entities, historical operational risks associated with the entities, historical financial risks associated with the entities, historical regulatory risks associated with the entities, or historical strategic risks associated with the entities.” Alikhan teaches, in para. [0049], “a risk factor may be defined and included in the taxonomy, for example, only if the corresponding risk event had been experienced in the context of a historical initiative.” The risk events experienced 
Regarding claim 7, the combination of Alikhan, Kuster, Argyros, and Hayes-Roth teaches the following limitations:
“The method of claim 1, wherein performing the one or more actions comprises: generating one or more notifications for a mobile application based on the risk and compliance insights for the entity.” Alikhan teaches, in para. [0060], “risk status is included in reporting and is tracked over time,” and “that is, on a regular basis, previously reported risks are reviewed by relevant stake holders--which risks are resolved and how, which risks remain influential and what has been/could be done to address the risks.” See the bullet point immediately following this one for additional explanation.
“Providing the one or more notifications to the mobile application stored in a client device.” Alikhan teaches, in para. [0037]-[0040], “there are A through E different computing devices 112 shown: smartphone 112A, desktop computer 112B, laptop 112C, tablet 112D, television 112E, and automobile computer system 112E” (see para. 0036), and that “an analytics-supported process, such as the application 40, and associated tooling may be provided, such as via the devices 12, 112, for systematic monitoring of one or more initiatives in order to provide business insights,” and “the process may comprise: using a purpose-built, hierarchical taxonomy to capture, in a structured format, performance factors contributing to on-going initiative performance, running predictive performance models at one or more levels of the performance factor hierarchy on individual initiatives or portfolios of initiatives, and generating interactive reports to provide multiple views of on-going initiative performance, predicted factors likely to affect performance of a new initiative or ongoing initiative and their 
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Alikhan in view of Kuster, further in view of Argyros, further in view of Hayes-Roth, and further in view of U.S. Pat. App. Pub. No. 2015/0088783 A1 to Mun (“Mun”).
Regarding claim 5, Mun teaches limitations below of claim 1 that do not appear to be explicitly taught in their entirety by the combination of Alikhan, Kuster, Argyros, and Hayes-Roth:
“The method of claim 1, wherein the historical compliance actions include one or more of: historical compliance with laws by the entities, historical compliance with rules by the entities, or historical compliance with regulations by the entities.” Mun teaches, in para. [0002], “modeling and quantifying Regulatory Capital, Key Risk Indicators, Probability of Default, Exposure at Default, Loss Given Default, Liquidity Ratios, and Value at Risk, using quantitative models, Monte Carlo risk simulations, credit models, and business statistics, and relates to the modeling and analysis of Asset Liability Management, Credit Risk, Market Risk, Operational Risk, and Liquidity Risk for banks and financial institutions, allowing these firms to properly identify, assess, quantify, value, diversify, hedge, and generate periodic regulatory reports for supervisory authorities and Central Banks on their credit, market, and operational risk areas, as well as for internal risk audits, risk controls, and risk management purposes.” Mun teaches, in para. [0009], “models are both based on proprietary models as well as those required 
Mun teaches an invention for modeling and quantifying risks, similar to the claimed invention and the invention involving the combination of Alikhan, Kuster, Argyros, and Hayes-Roth. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the regulatory reports taught by Mun, as historical data in the processes of the combination of Alikhan, Kuster, Argyros, and Hayes-Roth, at least to provide more detailed data “for internal risk audits, risk controls, and risk management purposes,” as taught by Mun (see para. [0002]).
Regarding claim 6, the combination of Alikhan, Kuster, Argyros, Hayes-Roth, and Mun teaches the following limitations:
“The method of claim 1, wherein performing the one or more actions comprises: generating a compliance report for a regulatory audit based on the risk and compliance insights for the entity.” Mun teaches, in para. [0002], “modeling and quantifying Regulatory Capital, Key Risk Indicators, Probability of Default, Exposure at Default, Loss Given Default, Liquidity Ratios, and Value at Risk, using quantitative models, Monte Carlo risk simulations, credit models, and business statistics, and relates to the modeling and analysis of Asset Liability Management, Credit Risk, Market Risk, Operational Risk, and Liquidity Risk for banks and financial institutions, allowing these firms to properly identify, assess, quantify, value, diversify, hedge, and generate periodic regulatory reports for supervisory authorities and Central Banks on their credit, market, and operational risk areas, as well as for internal risk audits, risk controls, and risk management purposes.” The rationales for combining the teachings of Mun with those of the 
“Providing the compliance report to a regulatory authority.” See the immediately preceding bullet point.
Claims 8-10 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Alikhan in view of Kuster, further in view of Argyros, and further in view of U.S. Pat. App. Pub. No. 2011/0270770 A1 to Cunningham et al. (“Cunningham”).
Regarding claim 8, Alikhan teaches the following limitations:
“A device, comprising: one or more memories; and one or more processors, communicatively coupled to the one or more memories, configured to” perform the steps listed below. Alikhan teaches, in para. [0033], “As shown in FIG. 1, computer system/server 12 is shown in the form of a general-purpose computing device.” Alikhan teaches, in para. [0035], “The computing device 112 also comprises a memory 128, one or more processing units 116, one or more I/O interfaces 122, and one or more network adapters 120, interconnected via bus 118.” Any of the computing devices in Alikhan reads on the claimed “device,” any of the processing units in Alikhan reads on the claimed “processors,” and the memory being interconnected via the bus to the processing units in Alikhan reads on the claimed “communicatively coupled.”
“Receive historical business data identifying historical business rules associated with entities.” Alikhan teaches, in para. [0004], “Often, business processes have been established to group projects into a portfolio and subsequently track and manage performance of both individually selected projects and the entire project portfolio over time. The portfolio under management may span the organization and consist of projects of varying strategic intents and operational complexity. Quantitative targets are pre-established at both the project and portfolio levels, 
“Receive historical transaction data identifying historical transactions involving the entities.” Alikhan teaches, in para. [0027], “Modern organizations often have a large portfolio of initiatives underway at any given point. The term ‘initiative’ is used to denote a set of activities that have a common objective, a corresponding set of specific performance metrics, and an associated multi-period business case that specifies the planned targets for each metric of interest in each time period in the plan.” The set of activities in Alikhan reads on the claimed “historical transactions,” and data related to the set reads on the claimed “historical transaction data.”
“Select one or more data pre-processing techniques, from a set of data pre-processing techniques, based on at least one of: a type associated with the historical business data, a type associated with the historical transaction data, a source of the historical business data, a source of the historical transaction data, a format of the historical business data, or a format of the historical transaction data.” Alikhan teaches, in para. [0049], “An initial taxonomy may be created for categorizing business initiative risks through manual examination of status reports from a set of historical initiatives, and also discussions that are conducted with SMEs to identify key factors for inclusion in the taxonomy. A team of researchers and consultants may peruse numerous historical performance reports, for example, to glean insights and structure them into a comprehensive and consistent set of underlying performance drivers. Once an initial set of performance drivers is constructed, the team may also elicit perspectives from a broad range of experts, ranging from portfolio managers and project executives to functional leaders, to ensure relevance and completeness of the taxonomy. Input from both documents and experts may be synthesized and reconciled to form a standard taxonomy that is applicable to data capture across multiple 
“Pre-process, using the selected one or more data pre-processing techniques, the historical business data and the historical transaction data to convert the historical business data and the historical transaction data into a predetermined format.” See paras. [0049] and [0077] of Alikhan from the immediately preceding bullet point. Execution of the extract function by the system in Alikhan reads on the claimed “pre-process, using the one or more data pre-processing techniques.” The quarterly-tracked data about business initiatives or projects in Alikhan (see FIG. 8 and paras. [0076] and [0093]), including any performance events associated therewith, reads on the claimed “historical business data” and 
“Perform, after conversion of the historical business data and the historical transaction data into the predetermined format,” “processing on the historical business data and the historical transaction data.” Alikhan teaches, in para. [0077], “From FIG. 8, we see that the data management layer 200 provides connectivity to the data sources supporting the risk management approach, and performs extract, transform, and load (ETL) functions to integrate data pulled from disparate data sources into a single source of truth. In other words, it validates, consolidates, and interconnects the information so that each data element is fully verifiable and consistent. For our application, data tables were carefully designed to build flexibility into the data layer and allow modifications and/or extensions to the risk taxonomy as the initiative sets evolve over time.” The transforming and loading functions of Alikhan read on the claimed “processing,” and Alikhan also teaches the claimed “after conversion of the historical business data and the historical transaction data into the predetermined format” aspect due to the transforming and loading functions taking place after the extract function. Alternatively, the validate, consolidate, and interconnect functions of Alikhan read on the claimed “processing.”
“Train, based on a result of the” “processing, a machine learning model with the historical business data and the historical transaction data to generate an 
“Receive business rules associated with an entity.” Alikhan teaches, in para. [0004], “Often, business processes have been established to group projects into a portfolio and subsequently track and manage performance of both individually selected projects and the entire project portfolio over time. The portfolio under management may span the organization and consist of projects of varying 
“Receive transaction data identifying transactions associated with the entity.” Alikhan teaches, in para. [0027], “Modern organizations often have a large portfolio of initiatives underway at any given point. The term ‘initiative’ is used to denote a set of activities that have a common objective, a corresponding set of specific performance metrics, and an associated multi-period business case that specifies the planned targets for each metric of interest in each time period in the plan.” The set of activities in Alikhan reads on the claimed “transactions,” and data related to the set reads on the claimed “transaction data.”
“Process the business rules and the transaction data, with the anomaly detection model, to identify a remediation issue associated with the transaction data.” Alikhan teaches, in para. [0083], “Build a predictive model (decision-tree model for example) to predict Likelihood of Performance-factors, as a function of deal-signature (or initiative signature);” in para. [0084], “Build a linear model to estimate the conditional impact attributable to each performance-factor, 
“Process data identifying the remediation issue.” Alikhan teaches, in para. [0112], “An example method may comprise, for a business initiative, determining key negative and positive performance factors by a computer from a structured taxonomy of negative and positive performance factors stored in a memory, and modeling the key negative and positive performance factors by the computer, where the key negative and positive performance factors are modeled based, at least partially, upon a likelihood of occurrence of the key negative performance factors during the business initiative, and based, at least partially, upon potential impact of the key performance factors on the business initiative; and providing the modeled performance factors in a report to a user, where the report identifies the negative performance factors, and identifies the positive performance factors which may at least partially offset the negative performance factors.” The analyses leading to identification of the reported negative performance factors in Alikhan reads on the claimed “process data” step, with the identification of the 
“Process data identifying the remediation issue” “with a remediation solution model, to determine a remediation solution for the remediation issue.” Alikhan teaches, in para. [0113], “The modeling may comprise linking at least one mitigation action to at least one of the negative performance factors. The method may further comprise prioritizing the mitigation actions based, at least partially, upon to financial impact of the mitigation actions on the business initiative.” Performance of the modeling in connection with linking mitigation actions to negative performance factors in Alikhan reads on the claimed “process data identifying the remediation issue” “with a remediation solution model.” The prioritizing of mitigation actions in Alikhan reads on the claimed “determine a remediation solution for the remediation issue.”
“Cause the remediation solution to be implemented for the customers.” Alikhan teaches, in para. [0114], “provide the modeled performance factors in a report to a user, where the report identifies the negative performance factors, and identifies the positive performance factors which may be used to at least partially offset the negative performance factors.” The providing of the report of positive performance factors in Alikhan reads on the claimed “cause the remediation solution to be implemented,” and the involvement of customers (customer satisfaction and customer incentive—see paras. [0004], [0092], and [0015]) in Alikhan reads on the claimed “for the customers.” Additionally or alternatively, “the customers” aspect is taught by Cunningham (see rationale below).
“Retrain the remediation solution model based on a result of the remediation solution.” Alikhan teaches, in para. [0041], “Predictive modeling may be used to estimate the likelihood and impact of potential performance factors that an 
Kuster teaches limitations below of claim 8 that do not appear to be explicitly taught in their entirety by Alikhan:
“Wherein the one or more processors, when pre-processing the historical business data and the historical transaction data, are to: detect corrupt records from the historical business data and the historical transaction data.” As explained above, Alikhan teaches elements that read on the claimed “pre-process” “the historical business data and the historical transaction data.” Kuster teaches, in para. [0017], “a backend system and/or a third party system may, in processing the received branch data, cleanse the data to detect and correct or remove corrupt, incomplete, inaccurate, and/or irrelevant data.” The detecting of 
Kuster teaches data processing and reporting (see para. [0003]), similar to the claimed invention and to Alikhan. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the data processing of Alikhan, to include the cleansing and related acts of Kuster, to ensure the data used is complete, accurate, and relevant, as taught by Kuster (see para. [0017]).
Argyros teaches limitations below of claim 8 that do not appear to be explicitly taught in their entirety by the combination of Alikhan and Kuster:
The claimed “processing” includes “natural language processing.” Argyros teaches, in para. [0025], “An embodiment performs a natural language processing (NLP) algorithm to extract risk identifiers from the previous risk assessment reports. In other words, NLP algorithms may transform natural language statements contained in previous risk assessment reports into structured facts. For example, a computer may parse a body of text, sometimes referred to as a `corpus` or `text corpus`, and use NLP algorithms to extract risk identifiers from this corpus. The extracted risk identifiers may be stored in a fact database, which may then be utilized to configure risk assessment software for an organization.”
Argyros teaches, in its abstract, determining features involving risk from text, similar to the claimed invention and to the combination of Alikhan and Kuster. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have included natural language processing, as taught by Argyros, as part of the input data processing of the combination of Alikhan and Kuster when, for example, processing input data in the form of existing reports in Alikhan. Doing so would be “To facilitate review of 
Cunningham teaches limitations below of claim 8 that do not appear to be explicitly taught in their entirety by the combination of Alikhan, Kuster, and Argyros:
“Process data identifying the remediation issue, with a customer identifier model, to identify customers affected by the remediation issue.” Alikhan teaches, in para. [0041], “Each initiative may be described by a ‘fingerprint’ of characteristics spanning multiple dimensions. Predictive modeling may be used to estimate the likelihood and impact of potential performance factors that an initiative may encounter, based on correlation of the initiative ‘fingerprint’ to historically observed performance events.” Alikhan teaches, in para. [0089], “Features may be used to determine the probability and financial impact of potential business initiative performance factors by evaluating the business initiative ‘fingerprint’ versus ‘fingerprints of prior business initiatives of a same type.’” Alikhan teaches, in para. [0064], “A key part of the new approach is using data collected over time to identify patterns of risks arising for initiatives having particular characteristics and estimating the impact that these risks will have on the initiative, in terms of deviation from the initiative target. We describe here a two-step statistical modeling approach to address these questions.” Alikhan teaches the involvement of customers in initiatives in terms of “customer satisfaction” (see paras. [0004] and [0115]), and “customer incentive” (see FIG. 14). Cunningham teaches, in para. [0007], “Most such business entities organize their customer service department into layers or levels of ‘triage’, so that when a customer initially contacts a customer service, much of the service is automated or handled by 
The claimed “process data identifying the remediation issue” step involves additional data “identifying” “the customers.” See the immediately preceding 
“Cause the remediation solution to be implemented for the customers.” Cunningham teaches, in para. [0051], “Thus, by predicting and escalating in advance, a customer service department and act proactively and actually preempt much of the frustration and loss of customer satisfaction that might otherwise occur using the traditional methods of escalation.” The implementation of proactive and preemptory acts to satisfy customers in Cunningham reads on the claimed “cause the remediation solution to be implemented for customers.” Note, for example, Cunningham’s teaching in para. [0009], “For example, if a retail store sells a household appliance to a purchaser and it is dented or scratched during deliver, the first level customer service may offer the customer a choice of (a) a partial refund in which the customer would keep the slightly damaged appliance but receive monetary compensation, or (b) a replacement new appliance which would be delivered within perhaps 5 business days. However, the customer may not want the refund, and may also wish to demand a replacement product in a quicker delivery time than the offered or projected 5 days.”
Cunningham teaches, in para. [0023], “an additional solution is required to facilitate proactive handling of customer complaint and feedback situations,” similar to the claimed invention and to the combination of Alikhan, Kuster, and Argyros. It would have been obvious to a person having ordinary skill in the art, to have utilized the customer complaint escalation aspects of Cunningham, as part of the performance factor analyses and predictions of the combination of Alikhan, Kuster, and Argyros, “which could lead to improved customer satisfaction while reducing or eliminating the time and frustration,” of customers, as taught by Cunningham (see para. [0023]).

“The device of claim 8, wherein the one or more processors are further configured to: process data identifying the remediation issue, with a root cause model, to determine a root cause and a severity of the remediation issue.” Alikhan teaches, in para. [0094], “The process may comprise determining impact of performance factors with the use of hierarchical taxonomy modeling where performance factors are captured at different levels or layers of the hierarchy.” Alikhan teaches, in para. [0095], “For any business initiative, this may be applied to identify and quantify business initiatives post-close, used for anticipation for new and in-process business initiatives, and to also manage portfolios. For example, for post-close business initiatives, analysis and analytics may comprise identifying initiative execution performance factors and root causes, and their impact on initiative performance, and capture up to date lessons learned from initiative execution teams.” The determination of performance factors using hierarchical taxonomy modeling and analysis and analytics in Alikhan reads on the claimed “identifying the remediation issue, with a root cause model,” the identification of root causes in Alikhan reads on the claimed “to determine a root cause,” and the impacts of the performance factors in Alikhan reads on the claimed “severity of the remediation issues.”
Regarding claim 10, the combination of Alikhan, Kuster, Argyros, and Cunningham teaches the following limitations:
“The device of claim 8, wherein the one or more processors, when causing the remediation solution to be implemented, are configured to: calculate a payment for each of the customers based on data identifying the remediation solution and the customers; generate communication channels for the customers; and cause 
Regarding claim 12, the combination of Alikhan, Kuster, Argyros, and Cunningham teaches the following limitations:
“The device of claim 8, wherein: the remediation issue includes a failure of the entity to comply with a regulation, and the remediation solution includes correcting the failure of the entity to comply with the regulation.” Alikhan teaches, in para. [0004], “Often, business processes have been established to group projects into a portfolio and subsequently track and manage performance of both individually selected projects and the entire project portfolio over time. The 
Regarding claim 13, the combination of Alikhan, Kuster, Argyros, and Cunningham teaches the following limitations:
“The device of claim 8, wherein the one or more processors are further configured to: provide a user interface that includes data identifying progress associated with implementation of the remediation solution.” Alikhan teaches, in para. [0077], “At the user interaction layer, the IBM COGNOS BUSINESS INTELLIGENCE product capabilities are used for report authoring and delivery, enabling drill down from, e.g., a portfolio analysis into details of a specific initiative.” Alikhan also teaches, in para. [0095], “For any business initiative, this may be applied to identify and quantify business initiatives post-close, used for anticipation for new and in-process business initiatives, and to also manage portfolios. For example, for post-close business initiatives, analysis and analytics may comprise identifying initiative execution performance factors and root causes, and their impact on initiative performance, and capture up to date lessons learned from initiative execution teams. This may produce insights that generate quantifiable explanation of what happened in a time period and allows for comparison across initiatives, and real-time feedback on mitigation actions and best practices being driven by initiative execution teams.” Alikhan further teaches, in para. [0101], “For a business initiative, for example, analytic components may comprise” the following: in para. [0102], “Core set of statistical models to predict business performance factors and estimate their potential financial impact, at an individual initiative and an initiative portfolio level,” in para. [0103], “Boosted hierarchical classification trees to predict and prioritize performance factors as a function of initiative descriptor combinations that can be 
Regarding claim 14, the combination of Alikhan, Kuster, Argyros, and Cunningham teaches the following limitations:
“The device of claim 8, wherein the one or more processors, when causing the remediation solution to be implemented, are configured to: cause the remediation solution to be assigned to an employee of the entity; track progress of the employee with regard to implementing the remediation solution; and provide a 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Alikhan in view of Kuster, further in view of Argyros, further in view of Cunningham, and further in view of U.S. Pat. No. 10,410,142 B1 to Hess et al. (“Hess”).
Regarding claim 11, the combination of Alikhan, Kuster, Argyros, and Cunningham teaches the following limitations:
“The device of claim 8, wherein the one or more processors, when receiving the business rules associated with the entity, are configured to: utilize crawlers to retrieve documents associated with the entity; and perform” “natural language processing on the documents to identify the business rules in the documents.” Argyros teaches, in para. [0025], “An embodiment performs a natural language processing (NLP) algorithm to extract risk identifiers from the previous risk assessment reports.” Argyros teaches, in para. [0073], “Documents 314 may be 
Hess teaches limitations below of claim 11 that do not appear to be explicitly taught in their entirety by the combination of Alikhan, Kuster, Argyros, and Cunningham:
The claimed “perform” step involves performing “optical character recognition.” Hess teaches, in col. 6, ll. 31-38, “In some implementations, the risk information may be provided by the user 106 operating the user device 100. For example, the user 106 may enter the risk information directly through a user-interface or data port. In some instances, the user device 100 may be configured to extract data from reports provided by the user 106 (e.g., using optical character recognition to extract data from a scanned image).”
Hess teaches “integrated risk analysis management” (see col. 1, ll. 6 and 7), similar to the claimed invention and to the combination of Alikhan, Kuster, Argyros, and Cunningham. It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the optical character recognition taught by Hess, in the processing of input data taught by the combination of Alikhan, Kuster, Argyros, and Cunningham, to facilitate extraction of data from scanned images of reports, as taught by Hess (see col. 6, ll. 31-38).
s 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Alikhan in view of Kuster, further in view of Argyros.
Regarding claim 15, Alikhan teaches the following limitations:
“A non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that, when executed by one or more processors, cause the one or more processors to” perform the steps listed below. Alikhan teaches, in para. [0008], “In accordance with another aspect, an apparatus comprises at least one processor; and at least one non-transitory memory including computer program code.” Alikhan teaches, in para. [0009], “In accordance with another aspect, a non-transitory program storage device readable by a machine is provided, tangibly embodying a program of instructions executable by the machine for performing operations.”
“Receive historical remediation incidents data identifying historical remediation incidents associated with entities.” Alikhan teaches, in para. [0076], “As part of risk management methodology, we have developed a system for use by the business initiative teams, enabling them to manage the end-to-end lifecycle of the process. The system consists of a 1) data layer 200, for sourcing and organizing information on the risk factors, deal descriptors, conditional impacts, and mitigations, 2) an analytics layer 202, to learn patterns of performance from historical initiatives and apply the learned patterns to predict risks that may arise in new initiatives and their expected impacts, and 3) a user-interaction layer 204, to provide individual and portfolio views of initiatives, as well as to capture input from users about new initiatives, observed impacts, and mitigation actions. FIG. 8 shows a sketch of an example system architecture built specifically to manage initiatives.” With respect to the “Mitigation Actions” and “Quarterly Initiative Performance” shown in FIG. 8, Alikhan teaches, in para. [0093], “For the 
“Select one or more data pre-processing techniques, from a set of data pre-processing techniques, based on at least one of: a type associated with the historical remediation incidents data, a source of the historical remediation incidents data, or a format of the historical remediation incidents data.” Alikhan teaches, in para. [0049], “An initial taxonomy may be created for categorizing business initiative risks through manual examination of status reports from a set of historical initiatives, and also discussions that are conducted with SMEs to identify key factors for inclusion in the taxonomy. A team of researchers and consultants may peruse numerous historical performance reports, for example, to glean insights and structure them into a comprehensive and consistent set of underlying performance drivers. Once an initial set of performance drivers is constructed, the team may also elicit perspectives from a broad range of experts, 
“Pre-process, using the selected one or more data pre-processing techniques, the remediation incidents data to convert the remediation incidents data into a predetermined format.” See paras. [0049] and [0077] of Alikhan from the immediately preceding bullet point. Execution of the extract function by the system in Alikhan reads on the claimed “pre-process, using the selected one or 
“Perform, after conversion of the remediation incidents data into the predetermined format,” “processing on the remediation incidents data.” Alikhan teaches, in para. [0077], “From FIG. 8, we see that the data management layer 200 provides connectivity to the data sources supporting the risk management approach, and performs extract, transform, and load (ETL) functions to integrate data pulled from disparate data sources into a single source of truth. In other words, it validates, consolidates, and interconnects the information so that each data element is fully verifiable and consistent. For our application, data tables were carefully designed to build flexibility into the data layer and allow modifications and/or extensions to the risk taxonomy as the initiative sets evolve over time.” The transforming and loading functions of Alikhan read on the claimed “processing,” and Alikhan also teaches the claimed “after conversion of the remediation incidents data into the predetermined format” aspect due to the transforming and loading functions taking place after the extract function. Alternatively, the validate, consolidate, and interconnect functions of Alikhan read on the claimed “processing.”
“Group the historical remediation incidents data, after performing the” “processing, into remediation incidents categories based on remediation themes and subjects.” Alikhan teaches, in para. [0049], “The taxonomy may be organized according to functional areas of the business, such as Sales or Marketing for example, thereby facilitating linkage between performance risk factors and actions. Incorporation of multiple business attributes, such as geography, business unit or channel, may also be important to support different views of the data for different business uses.” Alikhan also teaches, in para. [0052], “One issue that arises in developing a suitable taxonomy is that of granularity such as, for example, how to best balance specificity of risk factors versus sufficiency of observations across projects to permit statistical learning of patterns of risk occurrence. A similar issue arises with respect to planning mitigations actions, which are often devised by business planners to address general descriptions of risk factors within a given functional area. To address this challenge, a hierarchical tree structure for each functional area may be used, where the deeper one goes from the root-node in any given tree, the more specialized and granular the description of the risk factor.” The organization of the taxonomy based on functional areas of a business and/or the hierarchical tree structures of the functional areas in Alikhan read on the claimed “group the historical remediation incidents data, after performing the” “processing, into remediation incidents categories,” and with the consideration of different functional areas and/or branches reading on the claimed “based on remediation themes and subjects.”
“Map complaints data identifying complaints associated with the entities, with the remediation incidents categories, to generate training data.” Alikhan teaches, in para. [0049], “A risk factor may be defined and included in the taxonomy, for 
“Train a prediction model with the training data to generate a trained prediction model.” Alikhan teaches, in para. [0062], “For new initiatives, the structured data collected for completed or on-going projects is used to train predictive models to differentiate between initiatives and instances of risk occurrence based on initiative descriptors.” The predictive model in Alikhan reads on the claimed “prediction model,” and when trained it reads on the claimed “trained prediction model.”
“Process a new complaint associated with an entity, with the trained prediction model, to predict a remediation incident for the new complaint and a category for the remediation incident.” Alikhan teaches, in para. [0083], “Build a predictive model (decision-tree model for example) to predict Likelihood of Performance-factors, as a function of deal-signature (or initiative signature);” in para. [0084], “Build a linear model to estimate the conditional impact attributable to each performance-factor, respecting polarity (positive and negative signs);” in para. [0085], “Combine the two models to predict expected net impact at the level of a new initiative, by summing over the product of probability and conditional impact 
“Perform one or more actions based on the remediation incident and the category for the remediation incident.” Alikhan teaches, in para. [0088], “Identifying and prioritizing 222 potential mitigation actions to address predicted performance issues.” The identifying and prioritizing of mitigation actions by the system in Alikhan reads on the claimed “perform one or more actions.”
“Wherein the one or more instructions, that cause the one or more processors to perform the one or more actions, cause the one or more processors to: retrain the trained prediction model based on the remediation incident and the category for the remediation incident.” Alikhan teaches, in para. [0041], “Predictive modeling may be used to estimate the likelihood and impact of potential performance factors that an initiative may encounter, based on correlation of the 
Kuster teaches limitations below of claim 15 that do not appear to be explicitly taught in their entirety by Alikhan:
“Wherein the one or more instructions, that cause the one or more processors to pre-process the historical remediation incidents data, cause the one or more processors to: detect corrupt records from the historical remediation incidents data.” As explained above, Alikhan teaches elements that read on the claimed “pre-process the historical remediation incidents data.” Kuster teaches, in para. [0017], “a backend system and/or a third party system may, in processing the received branch data, cleanse the data to detect and correct or remove corrupt, incomplete, inaccurate, and/or irrelevant data.” The detecting of corrupt data in 
Kuster teaches data processing and reporting (see para. [0003]), similar to the claimed invention and to Alikhan. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the data processing of Alikhan, to include the cleansing and related acts of Kuster, to ensure the data used is complete, accurate, and relevant, as taught by Kuster (see para. [0017]).
Argyros teaches limitations below of claim 15 that do not appear to be explicitly taught in their entirety by the combination of Alikhan and Kuster:
The claimed “processing” includes “natural language processing.” Argyros teaches, in para. [0025], “An embodiment performs a natural language processing (NLP) algorithm to extract risk identifiers from the previous risk assessment reports. In other words, NLP algorithms may transform natural language statements contained in previous risk assessment reports into structured facts. For example, a computer may parse a body of text, sometimes referred to as a `corpus` or `text corpus`, and use NLP algorithms to extract risk identifiers from this corpus. The extracted risk identifiers may be stored in a fact database, which may then be utilized to configure risk assessment software for an organization.”
Argyros teaches, in its abstract, “One or more portions of a text corpus indicative of operational risk from a set of risk assessment documents is identified. Contextual features from the one or more portions of the text corpus are determined,” similar to the claimed invention and to the combination of Alikhan and Kuster. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have included natural language processing, as taught by Argyros, as part of the input data processing of the combination of Alikhan and Kuster when, for example, processing input data in the form of 
Regarding claim 16, the combination of Alikhan, Kuster, and Argyros teaches the following limitations:
“The non-transitory computer-readable medium of claim 15, wherein the one or more instructions, that cause the one or more processors to perform the one or more actions, cause the one or more processors to one or more of: provide, for display, the remediation incident and the category for the remediation incident; cause the remediation incident to become a remediation project; or determine a remediation solution for the remediation incident.” Alikhan teaches, in para. [0046], “Finally, for new initiatives, collected data is used to predict risks most likely to occur in new initiatives and recommend mitigation actions to reduce the likelihood and/or impact of a predicted risk.” The recommendation of mitigation actions in Alikhan reads on the claimed “determine a remediation solution for the remediation incident.”
Regarding claim 17, the combination of Alikhan, Kuster, and Argyros teaches the following limitations:
“The non-transitory computer-readable medium of claim 15, wherein the one or more instructions, that cause the one or more processors to perform the one or more actions, cause the one or more processors to one or more of: cause a remediation solution for the remediation incident to be implemented; or determine, a customer, a customer payout, and a customer communication channel for the remediation incident.” Alikhan teaches, in para. [0046], “Finally, 
Regarding claim 18, the combination of Alikhan, Kuster, and Argyros teaches the following limitations:
“The non-transitory computer-readable medium of claim 15, wherein the instructions further comprise: one or more instructions that, when executed by the one or more processors, cause the one or more processors to: enrich the remediation incident categories with historical remediation project data prior to mapping the complaints data with the remediation incidents categories.” Alikhan teaches, in para. [0054], “An initial taxonomy can continue to be refined over time to reflect new and changing categories of risk factors, as long as the historical data set of observations is mapped onto the updated taxonomy.” The refining of an initial taxonomy based on historical data sets in Alikhan reads on the claimed “enrich the remediation incident categories with historical remediation project data.” The occurrence of downstream processing of performance events data with the use of the refined taxonomies reads on the claimed “prior to mapping the complaints data with the remediation incidents categories.”
Regarding claim 19, the combination of Alikhan, Kuster, and Argyros teaches the following limitations:
“The non-transitory computer-readable medium of claim 15, wherein the instructions further comprise: one or more instructions that, when executed by the one or more processors, cause the one or more processors to: process another new complaint associated with the entity, with the trained prediction 
“Classify the other new complaint as a non-remediation incident based on the financial impact associated with the other new complaint.” Alikhan teaches, in para. [0113], “The modeling may be based, at least partially, upon financial impact of the performance factors on the business initiative. The modeling may be based, at least partially, upon prioritizing the performance factors based upon their financial impact on the business initiative. The method may further comprise, before the determining and modeling, creating the structured taxonomy of negative and positive performance factors based, at least partially, upon a historical review of at least one prior similar business initiative. The modeling may comprise linking at least one mitigation action to at least one of the negative performance factors. The method may further comprise prioritizing the mitigation actions based, at least partially, upon to financial impact of the mitigation actions on the business initiative.” The lower or lowest priority performance factors that are associated with the lower or lowest priority mitigation actions in Alikhan based on financial impact, or the performance events associated therewith, read on the claimed “non-remediation incident.”
Regarding claim 20, the combination of Alikhan, Kuster, and Argyros teaches the following limitations:
“The non-transitory computer-readable medium of claim 15, wherein the instructions further comprise: one or more instructions that, when executed by the one or more processors, cause the one or more processors to: process another new complaint associated with the entity, with the trained prediction model, to predict a non-remediation incident associated with the other new 
“Classify the other new complaint as the non-remediation incident.” See the immediately preceding bullet point. The designation of acts as being associated with lower or lowest priority performance factors and lower or lowest priority mitigation actions in Alikhan reads on the claimed “classify the other new complaint as the non-remediation incident.”

Response to Arguments
With regard to the applicant’s arguments on pp. 13-16 of the Response, regarding the 35 USC 103 rejections based on various combinations of the cited Alikhan, Argyros, Hayes-Roth, and Cunningham references, the arguments have been fully considered but found unpersuasive. The applicant’s arguments regarding the added “detecting corrupt records” or “detect corrupt records” limitations are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in those particular arguments. Rather, the Office Action now cites the Kuster reference as teaching the added limitations. The applicant’s arguments regarding the added “insight associated with data quality issues” limitation and the added “determining a proactive data quality management plan” limitation are not persuasive because these limitations were added to a listing of alternative options in the claims. As such, the claims are obvious even if the cited references do not teach or suggest the added limitations, as long as the cited references teach or suggest any of the other alternative options. The cited references do indeed teach others of the alternative options, as explained in the 35 USC 103 section above. Accordingly, the claims remain rejected under 35 USC 103.




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS Y HO whose telephone number is (571)270-7918. The examiner can normally be reached Monday through Friday, 9:30 AM to 5:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gerald (Jerry) J. O’Connor, can be reached at 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/THOMAS YIH HO/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624